Case 2:19-cv-13484-PDB-DRG ECF No. 15 filed 08/06/20          PageID.575   Page 1 of 18




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

ROBERT WADE REEVES,

      Petitioner,
                                         CASE NO. 2:19-CV-13484
v.                                       HONORABLE PAUL D. BORMAN
                                         UNITED STATES DISTRICT JUDGE

MICHELLE FLOYD,

     Respondent,
_______________________________/

     OPINION AND ORDER (1) DENYING THE PETITION FOR WRIT OF
      HABEAS CORPUS, (2) DECLINING TO ISSUE A CERTIFICATE OF
     APPEALABILITY, AND (3) DENYING LEAVE TO APPEAL IN FORMA
                              PAUPERIS

         Robert Wade Reeves (“Petitioner”), incarcerated at the Parnall Correctional

Facility in Jackson, Michigan, filed a petition for writ of habeas corpus pursuant to

28 U.S.C. § 2254, challenging his conviction for first-degree criminal sexual

conduct, Mich. Comp. Laws § 750.520b. For the reasons that follow, the petition

for writ of habeas corpus is DENIED WITH PREJUDICE.

I.       BACKGROUND

         Petitioner pleaded guilty to one count of first-degree criminal sexual conduct

in the Wayne County Circuit Court. (ECF No. 12-11, 9/7/18 Tr. Plea Hr’g, at

PageID. 483-84). In exchange for his plea, the prosecutor dismissed a second first-

degree criminal sexual conduct charge as well as the supplemental information
                                            1
Case 2:19-cv-13484-PDB-DRG ECF No. 15 filed 08/06/20          PageID.576     Page 2 of 18




charging petitioner with being a third felony habitual offender. (Id.) The

prosecutor agreed that petitioner would be sentenced to nine to twenty years in

prison. (Id.) The parties agreed that if petitioner had gone to trial and been

convicted, his minimum sentence would have been at least eleven years more than

the nine year minimum sentence that he would receive as part of the plea

agreement, in that his sentencing guidelines were twenty to forty years. (Id.) The

parties agreed that petitioner’s sentence of nine to twenty years would be served

concurrently with a sentence that petitioner was serving on another case.1 (Id.)

Petitioner indicated on the record that he had heard the offer that the trial court

placed on the record and that he had an opportunity to discuss the offer with his

defense attorney. (Id. at PageID. 485.) Petitioner stated that he still wished to

plead guilty. (Id.) Petitioner acknowledged that as a result of his guilty plea, he

would be giving up his right to a jury trial, as well as all of the rights associated

with a trial. (Id. at PageID. 486-89.) Petitioner agreed that his guilty plea was not




1
  Petitioner was separately convicted in 1999 at a bench trial of three counts of
first-degree criminal sexual conduct, one count of assault with intent to commit
criminal sexual conduct involving penetration, two counts of armed robbery, and
one count of possession of a firearm during the commission of a felony. Petitioner
was sentenced to twenty to thirty years plus two years for the firearm charge.
Petitioner was denied habeas relief in this case, on the ground that the petition was
filed outside of the one year statute of limitations for filing habeas petitions.
Reeves v. Barrett, No. 14-CV-14852, 2018 WL 4566626 (E.D. Mich. Sept. 24,
2018), appeal dism. No. 18-2240, 2019 WL 5571403 (6th Cir. Mar. 4, 2019).
                                            2
Case 2:19-cv-13484-PDB-DRG ECF No. 15 filed 08/06/20          PageID.577    Page 3 of 18




the result of promises or threats that were not disclosed to the trial court on the

record and admitted that the plea was his own free choice. (Id.)

      At petitioner’s sentencing, the judge asked petitioner if he wished to make

some remarks. (ECF No. 12-12, 9/21/18 Plea Hr’g, at PageID. 499.) Petitioner

made a lengthy statement to the judge, apologizing to the victim, her family, the

community, the police, the prosecutor, and the lawyers. Petitioner indicated that

he had gotten an education during the twenty years he was in prison. Petitioner

also said he had learned to empathize with other persons, i.e. to put himself in

other people’s shoes, and asked for forgiveness from the victim and the court.

Petitioner stated he voluntarily placed himself in a residential treatment program

governed by the Michigan State Sex Offender program at the facility where he was

incarcerated. Petitioner had been in the second chance initiative program and

received several awards. Petitioner told the judge he was not the person that he was

in 1998 when he committed this offense. (Id. at PageID. 499-503.) The judge in

imposing sentence acknowledged that petitioner had “taken great efforts to

rehabilitate yourself and to change so that when you get out you’re not that person

back in the late ’90s.” (Id. at PageID. 504.) The judge also believed that the

prosecutor offered petitioner a favorable plea bargain “because they also recognize

that you have taken great strides to rehabilitate yourself” and the judge indicated

that she believed, based on petitioner’s conduct in prison for the last twenty years,

                                           3
Case 2:19-cv-13484-PDB-DRG ECF No. 15 filed 08/06/20         PageID.578      Page 4 of 18




“that it appears you have been reformed, and hope that that is the case, sir.” (Id.)

The judge followed the plea and sentencing agreement and sentenced petitioner to

nine to twenty years in prison. (Id.)

      Petitioner filed a motion to withdraw his guilty plea before the trial judge.

(ECF No. 13, PageID. 516-24.) The parties agree that the judge never ruled on that

motion.

      Petitioner’s conviction was affirmed on appeal. People v. Reeves, No.

347200 (Mich. Ct. App. Apr. 5, 2019); lv. den. 504 Mich. 948, 931 N.W.2d 317

(Mich. 2019).

      Petitioner seeks a writ of habeas corpus on the following grounds:

      I.     The trial court erred in failing to allow Reeves to effectively
             allocute.

      II.    Trial counsel was ineffective for failing to file a motion to
             withdraw Reeves’s guilty plea.

      III.   Trial counsel was ineffective for failing to make sure that the
             trial court followed the plea agreement.

(ECF No. 1, Petition, PageID. 4-10.)

II.   STANDARD OF REVIEW

      28 U.S.C. § 2254(d), as amended by The Antiterrorism and Effective Death

Penalty Act of 1996 (“AEDPA”), imposes the following standard of review for

habeas cases:



                                          4
Case 2:19-cv-13484-PDB-DRG ECF No. 15 filed 08/06/20         PageID.579    Page 5 of 18




      An application for a writ of habeas corpus on behalf of a person in
      custody pursuant to the judgment of a State court shall not be granted
      with respect to any claim that was adjudicated on the merits in State
      court proceedings unless the adjudication of the claim–

             (1) resulted in a decision that was contrary to, or
             involved an unreasonable application of, clearly
             established Federal law, as determined by the Supreme
             Court of the United States; or

             (2) resulted in a decision that was based on an
             unreasonable determination of the facts in light of the
             evidence presented in the State court proceeding.

      A decision of a state court is “contrary to” clearly established federal law if

the state court arrives at a conclusion opposite to that reached by the Supreme

Court on a question of law or if the state court decides a case differently than the

Supreme Court has on a set of materially indistinguishable facts. Williams v.

Taylor, 529 U.S. 362, 405-06 (2000). An “unreasonable application” occurs when

“a state court decision unreasonably applies the law of [the Supreme Court] to the

facts of a prisoner’s case.” Id. at 409. A federal habeas court may not “issue the

writ simply because that court concludes in its independent judgment that the

relevant state-court decision applied clearly established federal law erroneously or

incorrectly.” Id. at 410-11. “[A] state court’s determination that a claim lacks

merit precludes federal habeas relief so long as ‘fairminded jurists could disagree’

on the correctness of the state court’s decision.” Harrington v. Richter, 562 U.S.

86, 101 (2011) (citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)).

                                          5
Case 2:19-cv-13484-PDB-DRG ECF No. 15 filed 08/06/20         PageID.580     Page 6 of 18




      The Michigan Court of Appeals denied petitioner’s application for leave to

appeal on petitioner’s direct appeal in a form order “for lack of merit in the

grounds presented.” People v. Reeves, No. 347200 (Mich. Ct. App. Apr. 5, 2019).

The Michigan Supreme Court subsequently denied the petitioner leave to appeal in

a standard form order without any extended discussion. People v. Reeves, No.

159445, 504 Mich. 948, 931 N.W.2d 317 (Mich. July 29, 2019). Determining

whether a state court’s decision resulted from an unreasonable legal or factual

conclusion, as would warrant federal habeas relief, does not require that there be an

opinion from the state court that explains the state court’s reasoning. Harrington,

562 U.S. at 98. “Where a state court’s decision is unaccompanied by an

explanation, the habeas petitioner’s burden still must be met by showing there was

no reasonable basis for the state court to deny relief.” Id. In fact, when a habeas

petitioner has presented a federal claim to a state court and that state court has

denied relief, “it may be presumed that the state court adjudicated the claim on the

merits in the absence of any indication or state-law procedural principles to the

contrary.” Id. at 99. That presumption may be overcome only when there is a

reason to think that some other explanation for the state court’s decision is more

likely. Id. at 99-100.

      The AEDPA deferential standard of review applies where the Michigan

Court of Appeals rejected petitioner’s appeal “for lack of merit in the grounds

                                           6
Case 2:19-cv-13484-PDB-DRG ECF No. 15 filed 08/06/20           PageID.581    Page 7 of 18




presented” and the Michigan Supreme Court subsequently denied leave to appeal

in a standard form order, because these orders amounted to a decision on the

merits. See Werth v. Bell, 692 F.3d 486, 492-94 (6th Cir. 2012).

III.   DISCUSSION

       A.    Claim # 1. The right to allocution claim

       Petitioner first argues he was denied the right to allocution at sentencing.

(ECF No. 1, Petition, PageID. 4-6.)

       There is no constitutional right to allocution under the United States

Constitution. Pasquarille v. United States, 130 F.3d 1220, 1223 (6th Cir. 1997)

(citing to Hill v. United States, 368 U.S. 424, 428 (1962)); see also United States v.

Richardson, 948 F.3d 733, 744 (6th Cir. 2020) (there is no constitutional right to

allocution at sentencing). Therefore, a trial court’s failure to afford a defendant the

right to allocution raises neither a jurisdictional nor a constitutional error

cognizable on habeas review. Scrivner v. Tansy, 68 F.3d 1234, 1240 (10th Cir.

1995); see also Cooey v. Coyle, 289 F.3d 882, 912 (6th Cir. 2002) (declining to

issue certificate of appealability on denial of allocution claim).

       In addition, Petitioner is not entitled to habeas relief because he was not

denied his right to allocution. A denial of the right of allocution “generally occurs

when a defendant is not, personally and unambiguously, invited to address the

court before sentencing … or when a court refuses to listen to the defendant’s

                                            7
Case 2:19-cv-13484-PDB-DRG ECF No. 15 filed 08/06/20          PageID.582      Page 8 of 18




statement.” United States v. Carter, 355 F.3d 920, 926 (6th Cir. 2004) (internal

citations omitted). Allocution is the right to present a defendant’s plea in

mitigation, and is not unlimited. Id. (internal citation omitted). Petitioner was

permitted by the judge to make a statement on his behalf at sentencing. He made a

lengthy statement on the record expressing remorse. Petitioner informed the judge

of all his rehabilitative efforts while incarcerated. The judge acknowledged

petitioner’s contrition and his efforts to reform himself when she imposed sentence

in this case. (ECF No. 12-12, 9/21/18 Plea Hr’g, at PageID. 499-504.) Petitioner

therefore was not denied his right to allocution because he “was personally invited

to address the court and then engaged in a substantive colloquy with the trial judge

bearing upon his sentence.” United States v. Carter, 355 F.3d at 927.

      Accordingly, Petitioner is not entitled to relief on his first claim.

      B.     Claims # 2 and # 3. The ineffective assistance of counsel claims

      Petitioner in his second and third claims alleges the denial of the effective

assistance of trial counsel. (ECF No. 1, Petition, PageID. 6-10.)

      To prevail on his ineffective assistance of counsel claims, petitioner must

show that the state court’s conclusion regarding these claims was contrary to, or an

unreasonable application of, clearly established federal law. Strickland v.

Washington, 466 U.S. 668 (1984); see Knowles v. Mirzayance, 556 U.S. 111, 123

(2009). Strickland established a two-prong test for claims of ineffective assistance

                                           8
Case 2:19-cv-13484-PDB-DRG ECF No. 15 filed 08/06/20        PageID.583       Page 9 of 18




of counsel: the petitioner must show (1) that counsel’s performance was deficient,

and (2) that the deficient performance prejudiced the defense. Strickland, 466 U.S.

at 687.

      Petitioner in his second claim alleges that trial counsel was ineffective for

failing to move to withdraw his guilty plea on two grounds: 1) that the plea was

involuntary, because the judge did not advise petitioner of certain collateral

consequences of pleading guilty, and 2) that the judge did not follow the plea and

sentencing agreement. In his related third claim, petitioner argues that trial counsel

was ineffective for failing to seek enforcement of the plea and sentencing

agreement. (ECF No. 1, Petition, PageID. 6-10.)

      Petitioner has no federal constitutional right to withdraw his guilty plea. See

Hynes v. Birkett, 526 F. App’x 515, 521 (6th Cir. 2013). Unless a petitioner’s

guilty plea otherwise violated a clearly-established constitutional right, whether to

allow the withdrawal of a habeas petitioner’s guilty plea is discretionary with the

state trial court. See Shanks v. Wolfenbarger, 387 F. Supp. 2d 740, 748 (E.D. Mich.

2005).

      A guilty plea that is entered in state court must be voluntarily and

intelligently made. See Shanks, 387 F. Supp. 2d at 749; Doyle v. Scutt, 347 F.

Supp. 2d 474, 482 (E.D. Mich. 2004) (both citing Boykin v. Alabama, 395 U.S.

238, 242 (1969)). In order for a plea of guilty to be voluntarily and intelligently

                                          9
Case 2:19-cv-13484-PDB-DRG ECF No. 15 filed 08/06/20           PageID.584     Page 10 of 18




 made, the defendant must be aware of the “relevant circumstances and likely

 consequences” of his plea. Hart v. Marion Corr. Inst., 927 F.2d 256, 257 (6th Cir.

 1991). The defendant must also be aware of the maximum sentence that can be

 imposed for the crime for which he or she is pleading guilty. King v. Dutton, 17

 F.3d 151, 154 (6th Cir. 1994). When a petitioner brings a federal habeas petition

 challenging his plea of guilty, the state generally satisfies its burden by producing a

 transcript of the state court proceedings showing that the plea was made

 voluntarily. Garcia v. Johnson, 991 F.2d 324, 326 (6th Cir. 1993). The factual

 findings of a state court that the guilty plea was properly made are generally

 accorded a presumption of correctness. Petitioner must overcome a heavy burden

 if the federal court is to overturn these findings by the state court. Id.

        It is only when the consensual character of a guilty plea is called into

 question that the validity of a guilty plea may be impaired. Mabry v. Johnson, 467

 U.S. 504, 508-09 (1984). A plea of guilty entered by one fully aware of the direct

 consequences, including the actual value of any commitments made to him by the

 court, the prosecutor, or his or her own counsel, must stand unless induced by

 threats (or promises to discontinue improper harassment), misrepresentation

 (including unfulfilled or unfulfillable promises), or perhaps by promises that are by

 their nature improper as having no proper relationship to the prosecutor’s business

 (i.e. bribes). Id.

                                            10
Case 2:19-cv-13484-PDB-DRG ECF No. 15 filed 08/06/20          PageID.585     Page 11 of 18




       Petitioner’s plea of guilty was voluntary. Petitioner was advised of the

 maximum penalty for first-degree criminal sexual conduct. The terms of the plea

 and sentencing agreement were placed on the record. Petitioner acknowledged that

 these were the complete terms of the agreement. He was advised of the rights to a

 trial that he would relinquish by pleading guilty. Petitioner acknowledged that he

 was waiving these rights by pleading guilty. Petitioner denied that any threats or

 promises that had not already been disclosed on the record had been made to

 induce his plea. (ECF No. 12-11, 9/7/18 Tr. Plea Hr’g, at PageID. 483-89.)

       Petitioner argues that his plea was involuntary because he was not advised of

 the collateral consequences of pleading guilty. He claims that he was led to

 believe by counsel that his current sentence would run concurrently with his other

 first-degree criminal conduct sentence and that he would also receive credit on his

 current sentence for the time that he had been incarcerated on his other criminal

 case dating back to 2014-2015. Petitioner claims that when he arrived in prison on

 his new sentence, he was informed that he was being transferred to a higher

 security level due to his increase in prison time based on the fact that he did not

 receive disciplinary or good-time credits on his new sentence for the time spent in

 prison on his earlier conviction. Petitioner also claims that as a result of his plea,

 all of the prison rehabilitative programs he had participated in, including college

 classes, have been cancelled. (ECF No. 1, Petition, PageID. 18-19.)

                                           11
Case 2:19-cv-13484-PDB-DRG ECF No. 15 filed 08/06/20           PageID.586     Page 12 of 18




       A defendant need only be made aware of the direct consequences of a guilty

 plea for the plea to be made voluntarily and intelligently; a trial court is under no

 obligation to inform a defendant of all possible collateral consequences of a plea.

 King v. Dutton, 17 F. 3d at 153. To the extent that petitioner’s new sentence

 effects his parole eligibility, the judge’s failure to advise petitioner that his parole

 eligibility date might be extended as a result of his plea did not render it

 involuntary. See id.

       The United States Supreme Court has “never held that the United States

 Constitution requires the State to furnish a defendant with information about parole

 eligibility in order for the defendant’s plea of guilty to be voluntary.” Hill v.

 Lockhart, 474 U.S. 52, 56 (1985). The Sixth Circuit has repeatedly held that

 parole eligibility is not a direct consequence of a plea of which a defendant must be

 advised. See Franks v. Lindamood, 401 F. App’x 1, 6 (6th Cir. 2010); King v.

 Dutton, 17 F.3d at 154; Brown v. Perini, 718 F.2d 784, 788 (6th Cir. 1983). Any

 misunderstandings that petitioner might have had about when he would be paroled

 would not render his plea involuntary. See McAdoo v. Elo, 365 F.3d 487, 495 (6th

 Cir. 2004).

       Further, the judge’s failure to advise petitioner that he might become

 ineligible for various prison programs that could possibly shorten his sentence was

 a failure to inform petitioner of a collateral consequence of his plea that would not

                                            12
Case 2:19-cv-13484-PDB-DRG ECF No. 15 filed 08/06/20           PageID.587     Page 13 of 18




 render his plea involuntary. See Houston v. Lack, 625 F. Supp. 786, 793 (W.D.

 Tenn. 1986), case dismissed, 819 F.2d 289 (6th Cir. 1987), rev’d, 487 U.S. 266

 (1988), and aff’d, 875 F.2d 864 (6th Cir. 1989).

       Finally, the effect of a defendant’s guilty plea on good time credits is also a

 collateral consequence of a guilty plea that petitioner would not have to be advised

 of by the judge when accepting petitioner’s plea. Johnson v. Puckett, 930 F.2d 445,

 448, n. 2 (5th Cir. 1991) (citing Johnson v. Dees, 581 F.2d 1166, 1167 (5th Cir.

 1978)). Accordingly, Petitioner failed to show his plea was involuntary.

       Petitioner also claims that trial counsel was ineffective for failing to move to

 withdraw the plea, arguing that the plea and sentencing agreement was breached

 when he was not given sentencing credit against his current sentence for the time

 spent in prison on his first conviction. In the alternative, petitioner argues that trial

 counsel was ineffective for failing to move for enforcement of this agreement.

 (ECF No. 1, Petition, PageID. 20-21.)

       “An unfulfilled state promise obtained in return for a guilty plea will entitle

 a habeas petitioner to habeas relief.” Myers v. Straub, 159 F. Supp. 2d 621, 627

 (E.D. Mich. 2001) (citation omitted). Moreover, any promises made by a judge in

 the course of a guilty plea colloquy operate as a promise made by the state in

 exchange for a defendant’s waiver of rights and guilty plea. See Spencer v.

 Superintendent, Great Meadow Corr. Fac., 219 F.3d 162, 168 (2d Cir. 2000).

                                            13
Case 2:19-cv-13484-PDB-DRG ECF No. 15 filed 08/06/20         PageID.588    Page 14 of 18




 However, a federal court sitting in habeas review should not “lightly find

 misrepresentation in a plea agreement.” Myers, 159 F. Supp. 2d at 627.

       Absent extraordinary circumstances, or some other explanation as to why a

 defendant did not reveal other terms when specifically asked to do so by the trial

 court, a plea agreement consists of the terms revealed in open court, where the trial

 court scrupulously follows the required procedure for taking the defendant’s plea.

 Baker v. United States, 781 F.2d 85, 90 (6th Cir. 1986). A plea bargain is

 contractual in nature, thus, it would violate established contract-law standards to

 permit a defendant to attempt to prove that a plea agreement is otherwise than it

 unambiguously appears on a thorough record. Id. Plea agreements are to be

 strictly construed. See United States v. Brummett, 786 F.2d 720, 723 (6th Cir.

 1986). A term of a plea agreement “that is unambiguous on its face and agreed to

 by the defendant in open court will be enforced.” McAdoo v. Elo, 365 F.3d at 497.

 Moreover, “[T]he United States Constitution does not require judges to explain the

 meaning of ... unambiguous terms during the plea colloquy in order to combat

 alleged misinformation that is not revealed on the record.” Id.

       In the present case, the prosecutor placed the terms of the plea and

 sentencing agreement on the record. The prosecutor agreed to dismiss a second

 first-degree criminal sexual conduct charge and the habitual offender charge

 against petitioner. The prosecutor agreed that petitioner would be sentenced below

                                          14
Case 2:19-cv-13484-PDB-DRG ECF No. 15 filed 08/06/20          PageID.589    Page 15 of 18




 the guidelines sentence to nine to twenty years in prison and agreed that the

 sentence would run concurrently with petitioner’s first sentence. Petitioner

 indicated on the record that this was the entire plea agreement and that no other

 promises had been made to induce his plea. Petitioner was, in fact, sentenced to

 nine to twenty years and the judge directed that the sentence be served

 concurrently with petitioner’s first conviction. (ECF No. 12-11, 9/7/18 Tr. Plea

 Hr’g, at PageID. 483-89.) A “clear reading” of the plea agreement shows that

 there was no promise by the prosecutor or the trial judge that petitioner would

 receive credit against his current sentence for time spent in prison on his first

 conviction. Petitioner has therefore failed to show that the original terms of the

 plea agreement were breached by the prosecutor or the trial judge. Myers, 159 F.

 Supp. 2d at 628. The terms of the plea and sentencing agreement also contained no

 agreement that petitioner would receive sentencing credits for the time spent in

 custody on his first conviction. Petitioner is unable to show that the trial court

 breached the sentencing agreement or that petitioner had any reasonable belief that

 he would receive these credits. See Wright v. Lafler, 247 F. App’x 701, 705-07 (6th

 Cir. 2007).

       To the extent that petitioner claims that his trial counsel misled him into

 believing that he would receive this sentencing credit, the state court’s proper plea

 colloquy cured any misunderstandings that petitioner may have had about the

                                           15
Case 2:19-cv-13484-PDB-DRG ECF No. 15 filed 08/06/20         PageID.590    Page 16 of 18




 consequences of the plea. Ramos v. Rogers, 170 F.3d 560, 565 (6th Cir. 1999). As

 mentioned above, the terms of the plea and sentencing agreement were placed on

 the record. The parties acknowledged on the record that there had been no

 additional promises, other than the terms mentioned in the plea and sentence

 agreement, to get petitioner to plead guilty. (ECF No. 12-11, 9/7/18 Tr. Plea Hr’g

 at PageID. 488-89.) Petitioner was not denied the effective assistance of counsel

 due to his counsel’s alleged promise that he would receive credit against his

 sentence for the time spent in custody on his earlier conviction, where the plea and

 sentencing agreement contained no such promise and petitioner stated at the plea

 hearing that he understood the terms of the sentencing agreement that he had

 entered into with the trial court and the consequences of his plea. See Sellers v.

 United States, 316 F. Supp. 2d 516, 521 (E.D. Mich. 2004); see also Bridinger v.

 Berghuis, 429 F. Supp. 2d 903, 910-11 (E.D. Mich. 2006).

       Petitioner failed to show that his plea was involuntary or that there had been

 a breach of the plea agreement. Counsel was not ineffective in failing to move for

 the withdrawal of petitioner’s guilty plea, being that there was no basis to do so.

 See United States v. Martin, 45 F. App’x 378, 381-82 (6th Cir. 2002). Moreover,

 because neither the judge nor the prosecutor breached the plea or sentencing

 agreement, counsel would have no reason to object and was thus not ineffective for




                                          16
Case 2:19-cv-13484-PDB-DRG ECF No. 15 filed 08/06/20          PageID.591    Page 17 of 18




 failing to do so. See Wright v. United States, 320 F. App’x 421, 424 & n. 1 (6th

 Cir. 2009). Petitioner is not entitled to relief on his second and third claims.

       The Court therefore denies the petition for writ of habeas corpus.

       The Court also denies petitioner a certificate of appealability. In order to

 obtain a certificate of appealability, a prisoner must make a substantial showing of

 the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). To demonstrate this

 denial, the applicant is required to show that reasonable jurists could debate

 whether, or agree that, the petition should have been resolved in a different

 manner, or that the issues presented were adequate to deserve encouragement to

 proceed further. Slack v. McDaniel, 529 U.S. 473, 483-84 (2000). When a district

 court rejects a habeas petitioner’s constitutional claims on the merits, the petitioner

 must demonstrate that reasonable jurists would find the district court’s assessment

 of the constitutional claims to be debatable or wrong. Id. at 484. “The district

 court must issue or deny a certificate of appealability when it enters a final order

 adverse to the applicant.” Rules Governing § 2254 Cases, Rule 11(a), 28 U.S.C.

 foll. § 2254.

       For the reasons stated in this opinion, petitioner is denied a certificate of

 appealability because reasonable jurists would not find this Court’s assessment of

 petitioner’s claims to be debatable or wrong. Johnson v. Smith, 219 F. Supp. 2d




                                           17
Case 2:19-cv-13484-PDB-DRG ECF No. 15 filed 08/06/20       PageID.592   Page 18 of 18




 871, 885 (E.D. Mich. 2002). Petitioner is further denied leave to appeal in forma

 pauperis, because the appeal would be frivolous. See Fed. R. App. P. 24(a).

 IV.   CONCLUSION

       Accordingly, the Court DENIES WITH PREJUDICE the petition for a writ

 of habeas corpus. The Court further DENIES a certificate of appealability and leave

 to appeal in forma pauperis.

 IT IS SO ORDERED.

                                 s/Paul D. Borman
                                 PAUL D. BORMAN
                                 UNITED STATES DISTRICT JUDGE
DATED: August 6, 2020




                                         18
